       Case 2:20-cv-01143-DLR Document 11 Filed 06/10/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Democratic Party, et al.,                  No. CV-20-01143-PHX-DLR
10                  Plaintiffs,                         ORDER
11   v.
12   Katie Hobbs, et al.,
13                  Defendants.
14
15
16          Plaintiffs have moved for the entry of a preliminary and permanent injunction

17   pursuant to Federal Rule of Civil Procedure 65(a)(2), which under certain circumstances
18   permits consolidation of the preliminary injunction hearing and the trial on the merits (Doc.

19   2). To ensure the expeditious resolution of the motion,

20          IT IS ORDERED as follows:
21          1. Plaintiffs shall serve Defendants with the summons, complaint, injunction
22             motion, and copy of this order as soon as practicable, but by no later than June

23             16, 2020.

24          2. By no later than June 22, 2020, the parties shall confer regarding: (1) a proposed

25             briefing and hearing schedule on Plaintiffs’ motion, which should account for

26             the need to resolve the motion expeditiously in light of the upcoming general
27             election; (2) whether the parties agree that consolidation of the preliminary
28             injunction motion and the trial on the merits is appropriate under Rule 65(a)(2);
     Case 2:20-cv-01143-DLR Document 11 Filed 06/10/20 Page 2 of 2



 1          (3) whether Defendants will need to conduct any discovery to respond to the
 2          evidence Plaintiffs have presented to support their requested injunction; and (4)
 3          whether Plaintiffs will need to conduct any discovery to address whatever new
 4          evidence Defendants might supply.
 5       3. The parties shall participate in a telephonic status conference at 3:00 PM on
 6          June 23, 2020 before Judge Douglas L. Rayes. The purpose of the conference
 7          call will be to set a briefing and hearing schedule on Plaintiffs’ motion. The
 8          parties will be provided with call-in instruction via a separate email. Based on
 9          the Court’s preliminary review, it seems that this case should not require intense
10          discovery, and that consolidation of the preliminary injunction motion and the
11          trial on the merits would be appropriate. But the Court welcomes input from the
12          parties on these issues.
13       Dated this 10th day of June, 2020.
14
15
16
17
                                               Douglas L. Rayes
18                                             United States District Judge
19
20
21
22
23
24
25
26
27
28


                                              -2-
